REID, Justice.
This case was consolidated with Doyle F. Harrell v. Isabelle Taylor et al., La.App., 149 So.2d 706. The facts and the questions of liability were decided and fully discussed in the companion suit. The District Judge rendered judgment in favor of the plaintiff, Calvert Fire Insurance Co. and against the defendants, Isabelle Taylor, Peerless Insurance Company, Doris Darden, and Western Casualty & Surety Company, in solido, in the full sum of $1,170.60, together with legal interest thereon from date of judicial demand until paid, and for all costs. Because of our resolution of the question of liability decided in the companion suit, that portion of this judgment holding Doris Darden and Western Casualty & Surety Company liable to plaintiff is reversed.
All parties in this case stipulated as to the correctness of the amount of the claim of Calvert Fire Insurance Co.
For these reasons and for the reasons assigned in No. 5668 the judgment of the District Court holding Doris Darden and Western Casualty & Surety Company liable to plaintiff in this suit is reversed and plaintiff’s cause of action against Doris Darden and Western Casualty & Surety Company is dismissed. That part of the District Court’s judgment holding the defendants, Isabelle Taylor and Peerless Insurance Company liable to the plaintiff is affirmed.
Reversed in part and affirmed.